DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claim 11 is objected to because of the following informalities:  in the last two lines, “… allocated to the egress port is at or below a capacity threshold of the egress port” should be “… allocated to the particular tool port is at or below a capacity threshold of the particular tool port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-9, 11-12, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. (US 2017/0359261) in view of Matthews et al. (US 2015/0092591) and Leong et al. (US 2013/0265886).
Regarding Claim 1, Avci teaches a method comprising:
receiving a packet at an ingress port of a network visibility node ([0045] The networking device 104 may be a network switch … receive, process and forward data packets to their intended destination [0032] networking device 104(1) may then load balance packet flows (or alternatively flowlets) over egress ports for packet flows received on ingress ports);
processing, by the network visibility node, information included in the received packet ([0045] Network switch may be employed to receive, process and forward data packets) to derive a predicted level of traffic for a traffic flow associated with the received packet 
forwarding, by the network visibility node, packets associated with the traffic flow to an egress port of the network visibility node ([0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device) when the predicted level of traffic satisfies a capacity criterion of the egress port ([0071] the networking device 104 … over egress ports of the networking device based on the predicted future link statistics (e.g., predicted traffic rate) of respective egress ports in order to balance the load (i.e., the capacity criterion of balancing the load)).
However, Avci does not teach a capacity criterion of the egress port that corresponds to a maximum predicted packet forwarding rate for the egress port, the egress port communicatively coupled to an external tool that is not an intended destination of the received packet, wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the egress port is at or below a capacity threshold of the egress port.
maximum rate at which packets are transmitted via egress ports 216 (i.e. rate limiting)), wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the egress port is at or below a capacity threshold of the egress port ([0026] queues 210 may be configured to store packets corresponding to a particular flow or multiple flows. Packets from queues 210 are forwarded to traffic shaper 212. Traffic shaper 212 controls a volume of packets transmitted via egress ports 216 in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports 216 (i.e. rate limiting)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matthews’s method with Avci’s method so that the data packets can be processed and forwarded by the egress ports without traffic congestion or loss of data packets. Thus, the QoS of all the traffic flows can be guaranteed and satisfied, and the system performance can be improved.
The combination of Avci and Matthews does not teach the egress port communicatively coupled to an external tool that is not an intended destination of the received packet.
In an analogous art, Leong teaches the egress port communicatively coupled to an external tool that is not an intended destination of the received packet ([0104] lines pass them to an instrument or to a network that is different from that associated with the original intended destination of the packets; [0003] lines 1-4, Network switch apparatus has been used to copy and forward network traffic from the span ports and tapped links of a production network to one or more management or monitoring systems (called network " tools"); [0003] lines 6-10, the traffic can … while on the way from the ingress point (a network port) to the egress point (a tool port)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leong’s network tool with Avci’s network so that the out-of-band device with the network tool does not participate in the production network traffic. In such cases, even if the device is unavailable (e.g., uncoupled from the network), packets will be transmitted in the network to their intended recipients ([Leong [0100]). Accordingly, the reliability of the system can be improved by this separation of the tool and traffic destination.

Regarding Claim 2, the combination of Avci, Matthews and Leong, specifically Avci teaches the egress port is one of a plurality of egress ports in a load-balanced port group of the network visibility node ([0004] balance a load at the egress ports based on the predicted future link statistics for the respective egress ports).

Regarding Claim 3, the combination of Avci, Matthews and Leong, specifically Avci teaches the predicted level of traffic for the traffic flow is based on any of a traffic 

Regarding Claim 8, Avci does not teach the capacity criterion is based on a portion of capacity of the egress port previously allocated to other traffic flows.
In an analogous art, Matthews teaches the capacity criterion is based on a portion of capacity of the egress port previously allocated to other traffic flows ([0026] queues 210 may be configured to store packets corresponding to a particular flow or multiple flows. Packets from queues 210 are forwarded to traffic shaper 212. Traffic shaper 212 controls a volume of packets transmitted via egress ports 216 in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports 216 (i.e. rate limiting)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matthews’s method with Avci’s method so that the data packets can be processed and forwarded by the egress ports without traffic congestion or loss of data packets. Thus, the QoS of all the traffic flows can be guaranteed and satisfied, and the system performance can be improved.

Regarding Claim 11, Avci teaches a network visibility node ([0045] The networking device) comprising: a plurality of network ports ([0046] ingress ports; [0060] ingress ports) through which to communicate over a computer network ([0060] network 
receive a packet at a particular network port of the plurality of network ports ([0045] The networking device 104 may be a network switch … receive, process and forward data packets to their intended destination; [0032] networking device 104(1) may then load balance packet flows (or alternatively flowlets) over egress ports for packet flows received on ingress ports);
process information included in the received packet ([0045] Network switch may be employed to receive, process and forward data packets) to derive a predicted level of traffic for a traffic flow associated with the received packet ([0051] The link statistic predictor 210 is configured to predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.) for the egress ports; [0071] the networking device 104 forwards traffic flows … based on the predicted future link statistics (e.g., predicted traffic rate) of respective egress ports in order to balance the load), the predicted level of traffic including a predicted packet forwarding rate for the traffic flow ([0071] predicted traffic rate; [0051] predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.)); and
forward received packets associated with the traffic flow to a particular tool port of the plurality of tool ports ([0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device) when the predicted level of traffic satisfies a capacity criterion of the particular tool port ([0071] the networking device 104 … over egress ports of the networking device based 
However, Avci does not teach a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port, the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet, wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the egress port is at or below a capacity threshold of the egress port.
In an analogous art, Matthews teaches a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port ([0026] Traffic shaper 212 controls a volume of packets transmitted via egress ports 216 in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports 216 (i.e. rate limiting)), wherein the predicted level of traffic satisfies the capacity criterion if a sum of the predicted level of traffic for the traffic flow and a predicted level of traffic for all other traffic flows previously allocated to the egress port is at or below a capacity threshold of the egress port ([0026] queues 210 may be configured to store packets corresponding to a particular flow or multiple flows. Packets from queues 210 are forwarded to traffic shaper 212. Traffic shaper 212 controls a volume of packets transmitted via egress ports 216 in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports 216 (i.e. rate limiting)).

The combination of Avci and Matthews does not teach the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet.
In an analogous art, Leong teaches the particular tool port communicatively coupled to an external tool that is not an intended destination of the received packet ([0104] lines 12-16, the packet switch 140 may be an "out-of-band" network switch, which is configured to obtain packets and pass them to an instrument or to a network that is different from that associated with the original intended destination of the packets; [0003] lines 1-4, Network switch apparatus has been used to copy and forward network traffic from the span ports and tapped links of a production network to one or more management or monitoring systems (called network " tools"); [0003] lines 6-10, the traffic can … while on the way from the ingress point (a network port) to the egress point (a tool port)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leong’s network tool with Avci’s network so that the out-of-band device with the network tool does not participate in the production network traffic. In such cases, even if the device is unavailable (e.g., uncoupled from the network), packets will be transmitted in the network to their intended 

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 16, the combination of Avci, Matthews and Leong, specifically Avci teaches a flow map module configured to identify, based on a forwarding rule, the particular tool port from the plurality of tool ports, for forwarding traffic associated with the traffic flow ([0058] load balancer 212 has a forwarding/routing table with multiple entries for each destination prefix (which may be an address of a server bank)).

Regarding Claim 17, Avci teaches an apparatus comprising: a plurality of network ports ([0046] ingress ports; [0060] ingress ports) through which to communicate over a computer network ([0060] network 102); a plurality of tool ports ([0046] egress ports); a processor; and a memory having instructions stored thereon, which when executed by the processor ([0104] The CPU 710 may comprise any type of electronic data processor, which may be configured to read and process instructions stored in the memory 720), cause the apparatus to:
receive a packet at a particular network port of the plurality of network ports ([0045] The networking device 104 may be a network switch … receive, process and forward data packets to their intended destination; [0032] networking device 104(1) may then load 
associate the received packet with a particular communications session ([0070] a flowlet is defined herein as a group of packets in a flow which are separated (from the nearest other packet in the flow) by more than the largest path difference in time);
identify, based on a forwarding rule, a particular tool port of the plurality of tool ports, for forwarding traffic associated with the particular communications session ([0058] load balancer 212 has a forwarding/routing table with multiple entries for each destination prefix (which may be an address of a server bank); [0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device);
derive predicted level of traffic of the particular communications session based on  information included in the received packet the particular communications session ([0051] The link statistic predictor 210 is configured to predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.) for the egress ports; [0071] the networking device 104 forwards traffic flows … based on the predicted future link statistics (e.g., predicted traffic rate) of respective egress ports in order to balance the load), the predicted level of traffic including a predicted packet forwarding rate for the particular communications session ([0071] predicted traffic rate; [0051] predict a future link statistic (e.g., a future traffic rate, a future link utilization, etc.)); and
forward received packets associated with the particular communications session to the particular tool port ([0071] the networking device 104 forwards traffic flows received on ingress ports of the networking device over egress ports of the networking device) when 
	However, Avci does not teach a plurality of tool ports through which to communicate with external tools; determine a cumulative level of traffic at the particular tool port based on the predicted level of traffic of the particular communications session; a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port, wherein the cumulative level of traffic at the particular tool port is a sum of the predicted level of traffic of the particular communication session and predicted levels of traffic for all other communication sessions previously allocated to the particular tool port.
In an analogous art, Matthews teaches determine a cumulative level of traffic at the particular tool port based on the predicted level of traffic of the particular communications session ([0026] queues 210 may be configured to store packets corresponding to a particular flow or multiple flows. Packets from queues 210 are forwarded to traffic shaper 212. Traffic shaper 212 controls a volume of packets transmitted via egress ports 216 in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports 216 (i.e. rate limiting)); a capacity criterion of the particular tool port that corresponds to a maximum predicted packet forwarding rate for the particular tool port ([0026] Traffic shaper 212 controls a volume of packets transmitted via egress ports 216 in a specified period (i.e. bandwidth throttling), or the maximum rate at which packets are transmitted via egress ports 216 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Matthews’s method with Avci’s method so that the data packets can be processed and forwarded by the egress ports without traffic congestion or loss of data packets. Thus, the QoS of all the traffic flows can be guaranteed and satisfied, and the system performance can be improved.
The combination of Avci and Matthews does not teach a plurality of tool ports through which to communicate with external tools.
In an analogous art, Leong teaches a plurality of tool ports through which to communicate with external tools ([0104] lines 12-16, the packet switch 140 may be an "out-of-band" network switch, which is configured to obtain packets and pass them to an instrument or to a network that is different from that associated with the original intended destination of the packets; [0003] lines 1-4, Network switch apparatus has been used to copy and forward network traffic from the span ports and tapped links of a production network to one or more management or monitoring systems (called network 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leong’s network tool with Avci’s network so that the out-of-band device with the network tool does not participate in the production network traffic. In such cases, even if the device is unavailable (e.g., uncoupled from the network), packets will be transmitted in the network to their intended recipients ([Leong [0100]). Accordingly, the reliability of the system can be improved by this separation of the tool and traffic destination.

Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

Regarding Claim 21, the combination of Avci, Matthews and Leong, specifically Avci teaches identifying, based on the forwarding rule, a load-balanced port group for forwarding traffic associated with the particular communications session ([0004] balance a load at the egress ports based on the predicted future link statistics for the respective egress ports); wherein the particular tool port is one of a plurality of ports in the load-balanced port group ([0004] balance a load at the egress ports based on the predicted future link statistics for the respective egress ports).

s 4, 6-7, 13-15, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. in view of Matthews et al., Leong et al. and Ajero et al. (US 2012/0047273).
Regarding Claim 4, the combination of Avci, Matthews and Leong does not teach wherein processing the received packet to predict the level of traffic for the traffic flow associated with the received packet includes: determining a codec associated with the traffic flow based on an indicator in the received packet; wherein the predicted level of traffic for the traffic flow is based on the codec.
In an analogous art, Ajero teaches wherein processing the received packet to predict the level of traffic for the traffic flow associated with the received packet includes: determining a codec ([0136] codec) associated with the traffic flow ([0134] service flow) based on an indicator in the received packet ([0136] frame); wherein the predicted level of traffic for the traffic flow is based on the codec ([0136] The SIP invite message 34 includes specification of: i) the local Session Description Protocol (SDP) of the VoIP device 12; and ii) the SIP Address of the remote (i.e. intended) destination endpoint VoIP device, such as VoIP device 13. The SDP parameters may include at least: i) identification of media type (i.e. VoIP audio media) 430; ii) an encoding format (commonly referred to as identification of a CODEC) 432; iii) bandwidth parameters identifying one of maximum or minimum bandwidth requirements 434; and iv) packetization time 436--meaning the rate at which VoIP packets are periodically generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP 

Regarding Claim 6, the combination of Avci, Matthews and Leong does not teach wherein the received packet is indicative of an initiated communications session, and wherein the traffic flow includes other received packets associated with the communications session.
In an analogous art, Ajero teaches wherein the received packet is indicative of an initiated communications session ([0121] the payload of the frame includes the corresponding SIP invite message; [0133] Upon detecting that either the VoIP device has sent a SIP Invite message to the Soft Switch or that the Soft Switch has sent a SIP Invite message to the VoIP device--in each case indicating that a VoIP call is to be set up), and wherein the traffic flow includes other received packets associated with the communications session ([0137] continues to exchange SIP messages with the Softswitch for call set up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a 

Regarding Claim 7, the combination of Avci, Matthews and Leong does not teach detecting a session invitation in the received packet; and initiating a communications session in response to detecting the session invitation; wherein the traffic flow includes other received packets associated with the communications session.
In an analogous art, Ajero teaches detecting a session invitation in the received packet ([0121] the payload of the frame includes the corresponding SIP invite message); and initiating a communications session in response to detecting the session invitation ([0133] Upon detecting that either the VoIP device has sent a SIP Invite message to the Soft Switch or that the Soft Switch has sent a SIP Invite message to the VoIP device--in each case indicating that a VoIP call is to be set up); wherein the traffic flow includes other received packets associated with the communications session ([0137] continues to exchange SIP messages with the Softswitch for call set up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a telephone conversation (Ajero [0005]). By using the information in the predetermined code rate information, the optimal port, which satisfies the congestion condition, can be 

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 14, the combination of Avci, Matthews and Leong does not teach a memory having stored thereon specifications for a plurality of codecs; wherein processing the received packet to predict the level of traffic for the traffic flow associated with the received packet further includes: accessing the memory to identify a specification for the codec associated with the traffic flow; wherein the predicted level of traffic for the traffic flow is based on the accessed specification for the codec associated with the traffic flow.
In an analogous art, Ajero teaches a memory having stored thereon specifications for a plurality of codecs ([0137] These SDP parameters may be buffered or stored by the DQoS module; [0136] The SDP parameters may include at least: i) identification of media type (i.e. VoIP audio media) 430; ii) an encoding format (commonly referred to as identification of a CODEC) 432; iii) bandwidth parameters identifying one of maximum or minimum bandwidth requirements 434; and iv) packetization time 436--meaning the rate at which VoIP packets are periodically generated); wherein processing the received packet to predict the level of traffic for the traffic flow associated with the received packet further includes accessing the memory to identify a specification for the codec associated with the traffic flow ([0140] DQoS 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a telephone conversation (Ajero [0005]). By using the information in the predetermined code rate information, the optimal port, which satisfies the congestion condition, can be selected in advance for the payload data packets, and thus the overall network latency can be reduced in order to provide a better QoS to the users.

Regarding Claim 15, the combination of Avci, Matthews and Leong does not teach wherein the predicted level of traffic for the traffic flow is maximum specified level of traffic for the codec.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a telephone conversation (Ajero [0005]). By using the information in the predetermined code rate information, the optimal port, which satisfies the congestion condition, can be selected in advance for the payload data packets, and thus the overall network latency can be reduced in order to provide a better QoS to the users.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 4.

Regarding Claim 24, the combination of Avci, Matthews and Leong does not teach determining a relevant codec for the received packet by inspecting a payload of the received packet for an identifier indicative of the relevant codec, wherein the relevant codec is used in deriving the predicted level of traffic for the traffic flow associated with the received packet.
In an analogous art, Ajero teaches determining a relevant codec for the received packet by inspecting a payload of the received packet for an identifier indicative of the identification of a CODEC) 432), wherein the relevant codec is used in deriving the predicted level of traffic for the traffic flow associated with the received packet ([0136] The SIP invite message 34 includes specification of: i) the local Session Description Protocol (SDP) of the VoIP device 12; and ii) the SIP Address of the remote (i.e. intended) destination endpoint VoIP device, such as VoIP device 13. The SDP parameters may include at least: i) identification of media type (i.e. VoIP audio media) 430; ii) an encoding format (commonly referred to as identification of a CODEC) 432; iii) bandwidth parameters identifying one of maximum or minimum bandwidth requirements 434; and iv) packetization time 436--meaning the rate at which VoIP packets are periodically generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ajero’s method of SDP parameters with Avci’s method so that the combined scheme can dynamically provide dedicated bandwidth at predetermined time intervals to support a media session of a telephone conversation (Ajero [0005]). By using the information in the predetermined code rate information, the optimal port, which satisfies the congestion condition, can be selected in advance for the payload data packets, and thus the overall network latency can be reduced in order to provide a better QoS to the users.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Avci et al. in view of Matthews et al., Leong et al. and Shaffer et al. (US 2009/0285220).

In an analogous art, Shaffer teaches processing, by the network visibility node, the received packet to determine that the traffic flow associated with the received packet is whitelisted; and forwarding, by the network visibility node, packets associated with the whitelisted traffic flow to the egress port even if the predicted level of traffic does not satisfy the capacity criterion of the egress port ([0040] if a threshold number of streams being broadcast on the multicast address on which the endpoint is attempting to transmit have priorities higher than the local priority of the node making the decision, the node may decide not to transmit. In other words, while a node may always forward received streams on to "listening" endpoints, because of adherence to a policy, the node may elect not to transmit from an endpoint into the multicast address. On the other hand, if less than the threshold number of streams are being broadcast on the multicast address on which the endpoint is attempting to transmit, or if less than the threshold number of streams have a higher priority than the local priority, the node may decide to transmit the stream into the multicast address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shaffer’s always-forward policy with Avci’s system so that internal priorities may be used in conjunction with 

Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413